Title: To George Washington from Elizabeth Willing Powel, 7 December 1798
From: Powel, Elizabeth Willing
To: Washington, George



My dear Sir
[Philadelphia] Friday Decr 7th 1798

The amount of the Articles purchased you will find to be Seventy Four dols. & a half. I must request the Favour of you to deliver the enclosed Letter to Mrs Law.
My Heart is so sincerely afflicted and my Idea’s so confused that I can only express my predominant Wish—that God may take you into his holy keeping and preserve you safe both in Traveling and under all Circumstances, and that you may be happy here and hereafter is the ardent Prayer of Your affectionate afflicted Friend

Eliza. Powell

